 1                                                                    O
 2
 3
 4
 5
 6
 7
 8                   United States District Court
 9                   Central District of California
10
11   BROKEN DRUM BAR, INC. et al.    Case № 2:19-cv-01445-ODW (SKx)
12                  Plaintiffs,
13        v.                         ORDER DENYING MOTION TO
14   SITE CENTERS CORP. et al.       DISMISS AS MOOT [9]
15                  Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
 1         Defendants served Plaintiffs with a Federal Rule of Civil Procedure 12(b)(6)
 2   motion to dismiss in this case on March 11, 2019. (ECF No. 9.) On March 27, 2019,
 3   Plaintiffs filed a first amended Complaint–sixteen days after Defendants filed their
 4   responsive pleading. (ECF No. 12.) Federal Rule of Civil Procedure 15(a)(1) allows
 5   Plaintiffs to file an amended complaint once as a matter of course within twenty-one
 6   days of service with a Rule 12(b) motion. Therefore, Plaintiffs’ amended complaint
 7   was proper. As the pending motion to dismiss was based on a complaint that is no
 8   longer operative, the motion is DENIED as MOOT. See Ramirez v. Cty. of San
 9   Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
10
11         IT IS SO ORDERED.
12         March 28, 2019
13
14                              ____________________________________
15                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
